Citation Nr: 1625886	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to January 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Montgomery, Alabama RO has jurisdiction of the appeal.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013. The hearing transcript has been associated with the claims file. 

In May 2014, the Board remanded this matter for additional development and adjudication. As will be explained further below, after a review of the record, the Board again remands the matter for additional development and adjudication.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an upper back disability that the Veteran asserts is the result of an automobile accident that took place during service in 1981. 

Service treatment records indicate that the Veteran was involved in an automobile accident in 1981 and that he was treated for a head injury as a result of the accident. Service treatment records do not reflect treatment for any back problems as a result of the accident. However, service treatment records do show treatment for a muscle strain of the mid-back in February 1979.

In May 2014, the Board remanded this matter for a VA examination and opinion as to whether the Veteran's upper back disability was incurred in or is otherwise related to the in-service automobile accident and/or the February 1979 muscle strain of the mid-back. 

Accordingly, the Veteran was afforded a VA examination in June 2014. The examiner diagnosed the Veteran with "multiple mild to moderate compression fractures thoracic spine." The examiner concluded that he "cannot reliably render an opinion re- the etiology or time of injury for the above findings." The examiner noted that the service treatment records do show a motor vehicle accident and related skull fracture with subsequent epidural hematoma evacuation. The examiner also stated that "there is no mention of any spinal injury to either cervical or thoracic spine, and patient returned to duty, serving 4 more years without any history of back or neck complaint found in STRs."

However, the Board finds that the examiner's rationale requires supplemental consideration and analysis of the evidence of record. As the remand directives noted, the Veteran's service treatment records show treatment for muscle strain of the mid-back in February 1979. Yet, the examiner did not address the Veteran's in-service muscle strain of the back.

Furthermore, as the Veteran's June 2016 Written Brief Presentation notes, "a lack of evidence in the Veteran's treatment records is an inadequate basis for a negative opinion." Dalton v. Nicholson, 21 Vet. App. 23 (2007). Moreover, the Veteran contends that the examiner neither discussed the Veteran's reports of persistent back pain, "nor [did] he provide a rationale for disregarding the Veteran's lay statement regarding his back pain." A medical examination report must contain not only clear conclusions with supporting data, but also reasoned medical explanation. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, a VA examination cannot ignore the Veteran's lay statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, the Board is in agreement with the Veteran's request for additional development, and has determined that an addendum opinion is necessary before making its decision.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records pertaining to the Veteran's back. Should they exist, associate the records with the Veteran's electronic claims file.

2. Arrange for the Veteran's electronic claims file, including a copy of this remand and the transcript of the April 2013 video hearing, to be reviewed by the VA examiner who prepared the June 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render opinion as to the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that the upper back disability began in or is related to active service, to include as a result of the automobile accident of 1981 and the muscle strain of the mid-back in February 1979.

When considering this questions, the examiner is to carefully consider all lay statements of record, in addition to all service treatment records, VA treatment records, and private treatment records. Specifically, the examiner's attention is directed to the April 2013 Veteran's testimony regarding his ongoing back problems and pain. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




